Name: Council Regulation (EEC) No 2761/80 of 28 October 1980 amending Regulation (EEC) No 2381/79 on the standard amount for unprocessed olive oil produced entirely in Greece and transported directly from that country into the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 80 Official Journal of the European Communities No L 287/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2761/80 of 28 October 1980 amending Regulation (EEC) No 2381/79 on the standard amount for unpro ­ cessed olive oil produced entirely in Greece and transported directly from that country into the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2749/78 of 23 November 1978 on trade in oils and fats between the Community and Greece ( ! ), and in particular Article 3 (3) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 2749/78 provides for fixing a standard amount by which the levy applicable to Greek olive oil imported into the Community should be reduced ; Whereas Greece is to accede to the Community on 1 January 1981 and the standard amount in question should therefore be fixed only for November and December of the 1980/81 marketing year ; Whereas Greece has been consulted pursuant to Article 3 (3) of Regulation (EEC) No 2749/78 , HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2381 /79 (2), is hereby replaced by the following text : Article 1 For November and December of the 1980/81 marketing year, the standard amount referred to in Article 3 ( 1 ) of Regulation (EEC) No 2749/78 shall be 0-6 ECU per 100 kilograms of imported product.'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 October 1980 . For the Council The President P. HELMINGER O OJ No L 331 , 28 . 11 . 1978 , p. 1 . (2 ) OJ No L 274, 31 . 10 . 1979, p. 6 .